Title: From Abigail Smith Adams to Hannah Carter Smith, 14 February 1806
From: Adams, Abigail Smith
To: Smith, Hannah Carter



My dear Friend
Quincy Feb’ry 14th 1806

If the sympathy of Friends could alleviate the sorrow of an afflicted Heart, deeply wounded by the loss of a dear child, how readily would I Strive to pour the balm of consolation into yours. your trial has been great, whilst you Sat in Speechless anguish over the languid and decaying Form of your Departed Mary, striveing to obtain that Submission to the divine will, which religion teachs, and which I trust you have not sought in vain.
Hope looks beyond the Bounds of time
When what we now deplore
Shall rise in full immortal prime
And Bloom to fade no more.
Tho your former wounds are opened affresh, he who sees fit to wound can heal
Insatiate Death! Stern Messenger of pain
Thy darts flew twice, and twice thy peace is Slain.
The ways of providence are never more inscrutable to us, than when we See the early promissing Blossom witherd, and cut of in its early Bloom, e’er it reach maturity. We are ready to inquire, wherefore it is? whilst many who to us appear as cumberers of the ground are left to fill up the measure of their iniquity. yet it becomes us weak, feeble, Short Sighted beings, to consider all events as under the controul and direction of a supreem, all wise and benificent Being, who knows what is best for his Creatures, and whom we are assured does not willingly afflict his Children, whom the Lord Loveth, he chastneth.
in the multitude of your thoughts may the comforts and consolations of Religion delight your Soul, and as your trials are may your graces and virtues Shine with increasing Lusture.
That the remainder of your flock may be Spaired to you, and reward all your anxious cares, and Solisitude for them, by virtuous lives, fillial respect, duty and affection, is the Sincere and ardent wish of your Sympathizing Friend
Abigail Adams